—In an action to recover damages for personal injuries, the plaintiff Laura Feinstein appeals from an order of the Supreme Court, Suffolk County (Gerard, J.), dated March 31, 1992, which granted the motions of the defendants A. Byszkiewicz and Carolee Conley to dismiss the complaint based on the plaintiffs failure to establish that she had sustained a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with one bill of costs.
The plaintiff has failed to raise any triable issues of fact with regard to whether she sustained a serious injury within the meaning of Insurance Law § 5102 (d). Bracken, J. P., Miller, Copertino, Santucci and Altman, JJ., concur.